United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                   March 26, 2007

                                          Before

                    Hon. JOEL M. FLAUM, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 05-4034

JOSEPH BAPTIST,                                    Appeal from the United States
RICHARD BROOKS, PRICE                              District Court for the
DUMAS, WILLIE HUNT, and                            Central District of Illinois.
LAMONT UPTON,
                 Plaintiffs-Appellants,
                                                   No. 03 C 2115
      v.

CITY OF KANKAKEE and                               Michael P. McCuskey,
MIKE KINKADE,                                      Judge.
                Defendants-Appellees.



                                     ORDER

      The opinion issued March 19, 2007, is amended as follows:

       Remove the following sentence and citation from the slip opinion, p. 8: “The
enforceability of a Title VII settlement is a question of federal law, under which an
oral settlement constitutes a binding contract if there was an offer, an acceptance,
and consideration. Taylor, 793 F.2d at 862.”

      Substitute the following sentence in its place: “Whether a Title VII
settlement was knowing and voluntary is a question of federal law, Pierce, 65 F.3d
at 571, but the question of whether the parties entered into an enforceable oral
settlement agreement is governed by state law, and oral settlement agreements are
No. 05-4034                                                                  Page 2

enforceable contracts under Illinois law. Lynch, Inc. v. SamataMason Inc., 279 F.3d
487, 490 (7th Cir. 2002).”

     Add the following parenthetical on p. 9, immediately following the citation to
Wagner v. NutraSweet Co., 95 F.3d 527, 532 (7th Cir. 1996): “(Illinois law).”